ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is made as of February 2,
2016, by and between METASOLUTIONS, INC., a Nevada corporation (the “Company” or
“Assignor”), and W270 SA, a Costa Rican corporation (the
“W270” or “Assignee”).




WHEREAS, W270 wishes to acquire the Assets (as hereinafter defined) of the
Company; and




WHEREAS, in consideration for the assignment of the Assets, W270 agrees to
cancel any outstanding liabilities owed to it by the Company as well as agrees
to assume all of the Company’s outstanding Liabilities (as hereinafter defined);




NOW, THEREFORE, in consideration of the mutual promises, warranties and
covenants set forth herein, the parties hereto hereby agree as follows:




1.

Assignment of Assets.  For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by Assignor, Assignor does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to and
under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Company’s business (the “Assets”).




2.

Assignor’s Further Assurances.  Assignor shall from time to time after the date
hereof at the request of Assignee and without further consideration execute and
deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Agreement, as Assignee shall reasonably request to evidence
more fully the assignment by Assignor to Assignee of the Assets.




3.

Assumed Liabilities.  As of the date hereof, Assignee hereby assumes and agrees
to pay, perform and discharge, fully and completely, (i) all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Company as of the date hereof (the “Liabilities”), including, but not limited
to, the Liabilities disclosed on the Company’s balance sheet as of November 30,
2015 and as disclosed in Company filings with the Securities and Exchange
Commission.




4.

Assignee’s Further Assurances.  Assignee shall from time to time after the date
hereof at the request of Assignor and without further consideration execute and
deliver to Assignor such additional instruments of assumption in addition to
this Agreement as Assignor shall reasonably request to evidence more fully the
assumption by Assignee of the Liabilities.










5.

Indemnity. As consideration for the assignment of the Assets, W270 agrees to
indemnify and hold harmless the Company and its officers, directors, employees,
counsel, agents, and stockholders, in each case past, present, or as they may
exist at any time after the date of this Agreement, and each person, if any, who
controls, controlled, or will control any of them within the meaning of Section
15 of the Securities Act or Section 20(a) of the Securities Exchange Act of
1934, as amended, against any and all losses, liabilities, damages, and expenses
whatsoever (which shall include, for all purposes of this Section 5, but not be
limited to, counsel fees and any and all expenses whatsoever incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation) as and when incurred arising out of, based upon, or
in connection with the business of the Company prior to the date hereof.




6.

Expenses. Each of the parties hereto shall be responsible for their own expenses
pursuant to the Agreement.




7.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within that state, except that any conveyances of leaseholds
and real property made herein shall be governed by the laws of the respective
jurisdictions in which such property is located.




8.

Binding Effect. This Agreement and the covenants and agreements herein contained
shall be binding upon and inure to the benefit of Assignee and its successors
and assigns and shall inure to the benefit of Assignor and its successors and
assigns.







[signature page follows]





IN WITNESS WHEREOF, the parties hereto have duly caused this Assignment and
Assumption Agreement to be executed as of the day and year first above written.




Metasolutions, Inc.

 

By:

/s/ Kazi Hasan

Name:

Kazi Hasan

Title:

Chief Executive Officer

 

 

W270 SA

 

By:

/s/ Wesley Fry

Name:

Wesley Fry

Title:

Chief Executive Officer

 







 



